Citation Nr: 1439818	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for swelling of the bilateral lower extremities.

4.  Entitlement to service connection for swelling of the bilateral upper extremities.  

5.  Entitlement to service connection for a heart disability.  

6.  Entitlement to service connection for type II diabetes mellitus.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for headaches.  

10.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of October 2009 and April 2013 from a Regional Office (RO) of the Department of Veterans Affairs (VA).  The October 2009 rating decision - issued by the Seattle, Washington, RO - denied entitlement to service connection for bilateral hearing loss.  The April 2013 rating decision - issued by the Louisville, Kentucky, RO - denied the remaining 9 claims on appeal.  

The Veteran's July 2010 substantive appeal included both the issue of entitlement to service connection for bilateral hearing loss as well as entitlement to service connection for tinnitus.  The Veteran also requested a hearing on this appeal.  

In September 2011, the Veteran withdrew his request for a hearing.  Service connection for tinnitus was granted in a June 2012 rating decision.  Thus, the tinnitus claim is not before the Board, and this case need not be remanded in order to schedule the Veteran for a hearing.  

All issues listed above with the exception of entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative informed the Board that the Veteran wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2014, the Veteran's representative informed the Board that, in a phone conversation with the Veteran, the Veteran agreed to "withdraw [his] appeal."  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and the Veteran's claim for service connection for bilateral hearing loss must be dismissed.  

ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.  


REMAND

The remaining claims must be remanded.  The RO denied these claims in a rating decision dated April 22, 2013.  The Veteran was notified of this decision on April 24, 2013. 

In a letter dated April 23, 2013, the Veteran filed a "notice of disagreement."  It appears that the Veteran intended this filing to relate to a separate, April 2013 supplemental statement of the case regarding the issue of entitlement to service connection for bilateral hearing loss.  However, the RO interpreted this letter as a notice of disagreement with its April 22, 2013 decision.  In June 2013, the RO sent the Veteran a letter notifying him that his written disagreement had been received, and that he would be furnished a statement of the case.  

Despite the fact that the April 2013 "notice of disagreement" does not appear to relate to the April 2013 rating decision, and given the June 2013 letter Post-Decision Review Process letter, which notes receipt of written disagreement, the Board finds that additional action is warranted. 

At the outset, it is noted that when there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In this case, however, the record suggests that additional clarification is needed to determine whether the Veteran truly wished to file a notice of disagreement with the April 2013 rating decision and if not, whether he wishes to withdraw his disagreement before the RO issues a statement of the case.  If the Veteran wishes to pursue his appeal, the Veteran may also specify with which April 2013 determinations he disagrees.  38 C.F.R. § 20.201 (2013).

In any event, given the procedural development of record and in order to preserve the Veteran's due process rights, the claims must be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Unless the Veteran or his representative directs otherwise, provide a Statement of the Case to the Veteran regarding the issues addressed in the April 22, 2013 rating decision.  Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal.  The Veteran and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal.  If the Veteran completes his appeal by filing a timely VA Form 9 the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


